*21OPINION.
Siefkin:
As to the amount of $6,200.01 earned commissions in 1920, the evidence is clear and uncontradicted that the petitioner had no right to the amounts credited to him on the books of the partnership except as the business warranted and it is equally clear that the business did not warrant. See section 218 (a), Revenue Act of 1918.
The year 1921, for which a deficiency is asserted by the respondent, is not placed in issue. The respondent’s determination as to that year is approved.
Judgment will be entered wpon 15 days' notice, u/nder Bule 50.
Considered by Trammell, Morris, and Murdock.